[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON MOTION TO STRIKE
The defendants have filed a special defense to the plaintiff's complaint which states:
       The Defendants claim pursuant to Connecticut General Statutes Section 52-225a, et seq., a reduction in the amount of any jury award in this action representing economic damages by any and all collateral source payments received CT Page 7223 by the plaintiff as defined by Connecticut General Statutes Section 52-225b.
The plaintiff has moved to strike the special defense on the grounds that under Section 52-225a it is the court, and not the jury, which reduces a verdict by the amount of collateral source payments. The defendants claim that Practice Book Section 168 permits a party to plead a right of setoff in the answer.
The "right of setoff" mentioned in section 168 refers to one party's right to set off a debt owed to him by the opposing party. See, Godiksen v. Miller, 6 Conn. App. 105, 503 A.2d 617
91986). The reduction of a verdict by the amount of collateral source payments is not a setoff within the meaning of Section 168 because such payments are not debts owed by the plaintiff to the defendant. The reduction is based on Section 52-225a, which requires the court to reduce a verdict by the amount of collateral source payments received by the plaintiff. That statute contains no provision limiting its application to only those cases in which it has been specially plead.
Based on the foregoing, this court finds that the special defense is unnecessary and improper. The motion to strike is granted.
AURIGEMMA, J.